UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4157



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHRISTOPHER R. WOODBERRY,

                                             Defendant - Appellant.



                            No. 03-4333



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHRISTOPHER R. WOODBERRY,

                                             Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Florence.    C. Weston Houck, Senior District
Judge; Terry L. Wooten, District Judge. (CR-99-168; CR-02-40)


Submitted: December 22, 2003              Decided:   February 3, 2004


Before WILLIAMS, KING, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Christopher R. Woodberry, Appellant Pro Se. William Earl Day, II,
Rose Mary Parham, Assistant United States Attorneys, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Christopher Woodberry appeals from the two judgments of

the district court convicting him of conspiring to distribute

cocaine and ecstasy and possessing a firearm as a convicted felon,

in violation of 21 U.S.C. §§ 841, 846 (2000), and 18 U.S.C.

§ 922(g) (2000) (No. 03-4333); and revoking his supervised release

on a prior conviction for conspiring to defraud the United States,

in violation of 18 U.S.C. § 371 (2000) (No. 03-4157).              Finding no

error, we affirm.

           Woodberry claims that the district court erred in denying

his various motions to withdraw his guilty plea.            Our review of the

plea colloquy discloses that it was conducted in full compliance

with Fed. R. Crim. P. 11.          Moreover, Woodberry makes no claim of

actual innocence and raises no additional factors that call into

question the validity of his plea.            Accordingly we deny relief on

this claim.     See United States v. Moore, 931 F.2d 245, 248 (4th

Cir. 1991).

           Woodberry also claims that the district court erred in

denying his motion for recusal and that it became an “advocate for

the plea agreement.” (Appellant’s informal br. at 18). Nothing in

our   review   of   the   record   of   the   district    court   discloses   a

reasonable factual basis for doubting the judge’s impartiality.

Consequently, we deny relief on this claim.              See In re Beard, 811

F.2d 818, 827 (4th Cir. 1987).


                                     - 3 -
           We affirm the judgment of the district court.          We also

deny   Woodberry’s    pending   motions   for   discovery,   to   correct

transcripts, to supplement the record on appeal with the name of a

confidential informant, for a copy of the Government’s information,

to hold the case in abeyance pending resolution of outstanding

motions, to file a second supplement seeking an audiotape copy of

his sentencing proceeding, and to compel a Government response to

pending motions.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 4 -